Citation Nr: 1030143	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, mood disorder, adjustment 
disorder, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals of a malunion fracture of the left elbow.

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for ligamentous instability of the radiocarpal joint of 
the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983 and 
from December 1990 to May 1991.  Further, the record reflects he 
had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  As is discussed in more detail below, the 
medical evidence of record indicates that the Veteran has been 
diagnosed with depression, mood disorder, and adjustment disorder 
as well as PTSD.  Although not claimed by the Veteran, the Board 
has recharacterized the issue on appeal as indicated above to 
include depression, mood disorder, and adjustment disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a claim 
for the affliction his mental condition, whatever it is, causes 
him).


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression, mood 
disorder, adjustment disorder, and PTSD; a neck disorder; a back 
disorder; erectile dysfunction; a right foot disorder; and a 
right shoulder disorder.  In addition, the Veteran seeks 
entitlement to an evaluation in excess of 10 percent disabling 
for residuals of a malunion fracture of the left elbow and for 
ligamentous instability of the radiocarpal joint of the left 
wrist.

With regard to the Veteran's claim for PTSD, although the RO sent 
Veterans Claims Assistance Act of 2000 (VCAA) notice letters to 
the Veteran in March 2005, June 2005, and March 2006, the letters 
did not specifically advised the Veteran of what evidence is 
necessary to substantiate his claim for PTSD based on in-service 
personal assault.  It is noted that for service connection for 
PTSD based on in-service personal assault or harassment, in 
particular, are somewhat unique in their evidentiary 
requirements, the notice letter needs to inform him of these 
nuances concerning this specific type of claim.  See 38 C.F.R. § 
3.304(f) (2009).

With respect to a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f)(3) provides that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may omit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
of alleged personal or sexual assault VA must first inform the 
claimant that he may submit alternative forms of evidence, that 
is, evidence other than service records, to corroborate his 
account of an in- service assault, and suggest potential sources 
for such evidence.  Then, VA must assist him in the submission of 
alternative sources of evidence, by providing additional time for 
her to submit such evidence after receipt of the personal-assault 
letter and, where appropriate, by obtaining evidence on his 
behalf.  The Court has emphasized that in claims of service 
connection for PTSD based on in-service personal assault pursuant 
to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA 
notification.  Id.  Since the record does not reflect that the 
Veteran received such notice, a remand is required to provide the 
Veteran with a specific VCAA notice letter necessary for PTSD 
cases based on in-service personal assault or harassment.

Review of the claims folder reveals that the Veteran received 
psychiatric treatment at Atlantis Health Services; however, there 
is no indication in the claims file that an attempt was made to 
obtain the Veteran's complete treatment records from Atlantis 
Health Services.  In addition, review of the claims file reveals 
that the Veteran applied for Workers' Compensation; however, 
there is no indication that the records associated with the 
Veteran's claim for Workers' Compensation have been associated 
with the claims folder.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  See 
38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1).  
Accordingly, after obtaining appropriate authorization, attempts 
must be made to obtain the records of the Veteran's treatment 
from Atlantis Health Services and to obtain the records 
associated with the Veteran's claim for Workers' Compensation.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with active service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression, mood disorder, adjustment disorder, and PTSD, the 
Veteran's service treatment records do not reveal any complaint, 
diagnosis, or treatment for any psychiatric disorder.  The 
Veteran has been variously diagnosed with depression, mood 
disorder, adjustment disorder, and PTSD.  The Veteran has 
submitted statements of the Veteran's friends in service, the 
Veteran's daughter, and the Veteran's mother indicating that the 
Veteran behaved differently after he returned from service.  The 
Board notes that the Veteran's friends and family are competent 
to report the Veteran's observable psychiatric symptoms.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As the 
Veteran is currently diagnosed with an acquired psychiatric 
disorder and there is evidence that the Veteran has suffered from 
a psychiatric disorder since separation from service, the Board 
finds it necessary to afford the Veteran an examination regarding 
the nature and etiology of the Veteran's acquired psychiatric 
disorder.

In regard to the Veteran's claim of entitlement to service 
connection for a neck disorder, the Veteran contends that he has 
a neck disorder due to a fall in service.  The Veteran's service 
treatment records do not reveal any complaints, diagnoses, or 
treatment for any neck disorder.  The Veteran has been 
consistently diagnosed with a cervical spine disorder since 
January 2002.  Specifically the Veteran has been diagnosed with 
degenerative joint disease of the cervical spine.  In a VA 
treatment note, dated in July 2002, a physician stated that the 
Veteran had minimal degenerative abnormalities at the C5-C6 and 
C6-C7 and that the findings could be related to the Veteran's 
work place injury in January 2002.  In addition, in an August 
2002 statement of a private physician, the Veteran was noted to 
have injured his spine in January 2002 while working for Kelly 
Services.  However, private physicians in statements dated in 
August 2002, June 2003, and September 2003, associate the 
Veteran's neck disorder with the Veteran's reported falls in 
service.  The Board notes that no rationale or discussion is 
provided for any of these opinions.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of the 
opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, the 
knowledge and skill in analyzing the data, and the medical 
conclusion reached); see also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  As the Veteran is currently diagnosed 
with a neck disorder, there is evidence reported by the Veteran 
that he suffered injury in a fall in service, and an indication 
that the Veteran's current neck disorder may be related to the 
Veteran's service, the Board finds it necessary to return the 
claim of entitlement to service connection for a neck disorder 
for a medical opinion to be obtained regarding the etiology of 
the Veteran's neck disorder.

In regard to the Veteran's claim of entitlement to service 
connection for a back disorder, the Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment for 
any back disorder.  The Veteran contends that he injured his back 
in a fall in service.  The Veteran has been consistently 
diagnosed with a back disorder since July 1992.  The Veteran is 
currently diagnosed with degenerative joint disease of the lumbar 
spine.  In a treatment note dated in November 1992 the Veteran 
was reported to have a possible ancient history of herniated 
nucleus pulposus of the lumbar spine with unidentified level.  In 
statements submitted by private physicians in August 2002, June 
2003, and March 2004 the Veteran's current back disorder was 
noted to be associated with the Veteran's reported fall in 
service and attributed to the heavy ruck sack the Veteran was 
carrying when he fell.  However, the Board notes that these 
opinions were unaccompanied by any rationale or discussion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
As the Veteran is currently diagnosed with a back disorder, there 
is evidence reported by the Veteran that he fell in service, and 
there is an indication that the Veteran's current back disorder 
may be related to the Veteran's service, the Board finds it 
necessary to remand the claim for a medical opinion to be 
rendered regarding the etiology of the Veteran's back disorder.

In regard to the Veteran's claim of entitlement to service 
connection for a right shoulder disorder, the Board notes that 
the Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any shoulder disorder.  
The Veteran reports that he injured his shoulder in a fall in 
service.  The Veteran's post service treatment records reveal 
that the Veteran has been consistently diagnosed with a right 
shoulder disorder since January 2003.  In statements submitted by 
private physicians in June 2003, September 2003, and March 2004, 
the Veteran's right shoulder disorder was associated with 
injuries in service in 1981 and 1991.  However, these statements 
are not supported by any rationale and are unaccompanied by any 
discussion.  As such, the Board finds these statements 
insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  As the Veteran is currently diagnosed with a right 
shoulder disorder, there is evidence reported by the Veteran that 
he was injured in a fall in service, and there is evidence that 
the Veteran's current right shoulder disorder may be related to 
the Veteran's service, the Board finds it necessary to return 
this claim for a medical opinion to be obtained regarding the 
etiology of the Veteran's right shoulder disorder.

In regard to the Veteran's claim of entitlement to service 
connection for a right foot disorder, the Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any right foot disorder.  The Veteran contends that 
he injured his foot in service in fall.  The Veteran's post 
service treatment records reveal that in March 2004 a private 
physician reported that the Veteran suffered from a right foot 
injury associated with the Veteran's active duty in 1981 and 
1991.  However, the physician did not render a diagnosis of the 
injury and did not provide any rationale for the opinion.  In 
March 2009 the Veteran was diagnosed with a dermatological 
problem with his feet.  As there is an indication that the 
Veteran is currently diagnosed with a right foot disorder and 
there is evidence that the foot disorder may be related to the 
Veteran's active service, the Board finds it necessary to return 
the claim for the Veteran to be afforded a VA medical examination 
and for an opinion to be obtained regarding the diagnosis and 
etiology of any foot disorder found to be present.

In regard to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any erectile dysfunction.  The Veteran contends 
that his erectile dysfunction is associated with his back 
disorder that he contends is due to a fall in service.  The 
Veteran's post service treatment records reveal that the Veteran 
has been diagnosed with erectile dysfunction since May 2004.  As 
such, the Board finds that the Veteran's claim of entitlement to 
service connection for erectile dysfunction is inextricably 
intertwined with that of service connection a back disorder.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both issues have been considered).  Because the issues are 
inextricably intertwined, the Board is unable to review the issue 
of service connection for erectile dysfunction until the issue of 
service connection for a back disorder is resolved.  Id.

The Veteran seeks entitlement to an evaluation in excess of 10 
percent disabling for residuals of a malunion fracture of the 
left elbow and entitlement to an evaluation in excess of 10 
percent disabling for ligamentous instability of the radiocarpal 
joint of the left wrist.

The most recent VA examination evaluating the Veteran's left 
elbow and radiocarpal joint of the left wrist was performed in 
November 2005.  Since that time, in the testimony before the 
undersigned Acting Veterans Law Judge at a hearing held in 
October 2009, the Veteran reported that his left elbow and left 
wrist disorders had become more severe since the examination.  As 
such, the Board will return these matters to afford the Veteran 
an opportunity to undergo a contemporaneous VA examination to 
assess the current severity and manifestations of his left elbow 
and left wrist disabilities.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice consistent 
with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with his claim for service 
connection PTSD based on personal assault.

2.  After securing the proper 
authorization, the RO/AMC should obtain and 
associate with the claims file treatment 
records pertaining to the Veteran from 
Atlantis Health Services.  Any additional 
pertinent records identified by the Veteran 
during the course of the remand should also 
be obtained and associated with the claims 
file.

3.  The RO/AMC should contact the Veteran 
and his representative and inquired as to 
when he applied for, or was in receipt of, 
Workers' Compensation benefits due to on-
the-job injuries, and after obtaining any 
necessary authorization, the RO/AMC should 
obtain and associate with the claims file 
any records, including medical records, 
upon which any Workers' Compensation claim 
was based.

4.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate examination(s) to determine the 
nature and etiology of any neck disorder, 
back disorder, erectile dysfunction, right 
foot disorder, and/or right shoulder 
disorder found to be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records and medical records dated following 
service, and offer comments and an opinion 
as to whether any currently diagnosed neck 
disorder, back disorder, erectile 
dysfunction, right foot disorder, and/or 
right shoulder disorder are in any way 
related to service, to include a fall the 
Veteran reports occurred during service.  
In rendering these opinions, the examiner 
is requested to upon the opinions rendered 
by private physicians in August 2002, June 
2003, September 2003, and March 2004.

If any erectile dysfunction found to be 
present is found to not be related to or 
have its onset in service, the examiner 
should opine as to whether it is at least 
as likely as not that any erectile 
dysfunction found to be present is 
secondary to or permanently aggravated by 
the Veteran's back disorder.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

5.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
examination to determine the nature and 
etiology of any acquired psychiatric 
disorder, to include depression, mood 
disorder, adjustment disorder, and PTSD, 
found to be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records and medical records dated following 
service, and offer comments and an opinion 
as to the following: 

a. Does the Veteran have a diagnosis 
of PTSD?

b. If PTSD is diagnosed, the examiner 
should identify the stressor(s) 
supporting the diagnosis of PTSD.  In 
identifying any claimed stressor(s) 
the examiner should independently 
review the entire record.  After 
consideration of these stressors, the 
examiner should explain whether they 
satisfy the criteria to support a 
diagnosis of PTSD;

c.  If PTSD is not diagnosed or if 
there are additional psychiatric 
disorders, the examiner should opine 
as to whether it is at least as 
likely as not (i.e., at least a 50/50 
probability) any such disorder(s) 
is/are related to service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

6.  After completion of the above, the 
Veteran should be afforded an appropriate 
examination to determine the severity and 
manifestations of his left elbow and 
radiocarpal joint of the left wrist 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left wrist and 
elbow disabilities in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


